United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-80
Issued: April 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 10, 2006 appellant timely appealed a separate September 14, 2006 decision
of the Office of Workers’ Compensation Programs which denied his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained
erectile dysfunction causally related to his February 6, 2001 employment injury. On appeal, his
counsel argues that the Office improperly solicited Dr. Richard A. Bennett, a Board-certified
neurologist, to change his opinion.
FACTUAL HISTORY
This case has previously been before the Board. In a May 2, 2006 decision, the Board
found that appellant was required to make an election of benefits between the 20 percent increase
in his Veterans Administration benefits and compensation benefits under the Federal Employees’
Compensation Act for his accepted major depression. The Board also found that he failed to

meet his burden of proof to establish that dysphagia or any other corticospinal condition was
causally related to the February 6, 2001 employment injury. The Board, however, found that a
conflict in medical evidence remained regarding whether appellant’s erectile dysfunction was
causally related to his accepted depression because the opinion of Dr. Richard A. Bennett, who
provided an impartial evaluation for the Office, was equivocal on this point. The Board
remanded the case to the Office.1 The law and the facts of the previous Board decision are
incorporated herein by reference.
Subsequent to the Board’s May 2, 2006 decision, the Office requested that Dr. Bennett
provide a supplemental report, stating:
“In your report, you opined that you could not identify any relationship between
[appellant’s] subjective complaint of erectile dysfunction and the employment
injury of February 6, 2001. However, you also stated that [appellant’s] erectile
dysfunction could be secondary to depression, an accepted condition. Please
clarify your opinion on whether [his] erectile dysfunction is causally related to
any accepted condition, such as depression. Please phrase your opinion in terms
of reasonable medical certainty.”
In a report dated May 29, 2006, Dr. Bennett advised:
“In regards to my evaluation of [appellant] on August 17, 2004, I would like to
clarify my opinion as to [his] reported erectile dysfunction. I listed a variety of
conditions that may be associated with erectile dysfunction which are nonorganic
in nature and based upon my review of the medical records, none of these
conditions apply to [appellant]. This would pertain, in particular, to the accepted
condition of depression. All the opinions which were stated in my previous report
remain unchanged. The above is rendered within a reasonable degree of medical
certainty.”
Appellant submitted a June 15, 2006 treatment note in which Dr. Robert I. Winer, an
attending Board-certified neurologist, noted symptoms of radiating neck pain. He provided
findings on examination and opined that appellant was “about the same.”
LEGAL PRECEDENT
When an injury is shown to have arisen out of and in the course of employment, every
natural consequence that flows from the injury likewise arises out of the employment, unless it is
the result of an independent intervening cause attributable to a claimant’s own intentional
misconduct.2

1

Docket No. 05-1984 (issued May 2, 2006).

2

Bobbie D. Daly, 53 ECAB 691 (2002).

2

Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.3 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.4 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.5
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.6
ANALYSIS
The Board notes that a conflict in the medical opinion was created between Dr. George L.
Rodriguez, an attending physician, and Dr. Richard Tim Lachman, a neurologist, who
performed a second opinion evaluation for the Office, regarding whether appellant’s erectile
dysfunction was causally related to the February 6, 2001 employment injury. In a July 17, 2003
report, Dr. Rodriguez advised that the condition was secondary to the employment injury. In a
December 3, 2003 report, Dr. Lachman opined that he could not find a causal relationship
between appellant’s complaint of erectile dysfunction and the employment injury. The Office
properly referred appellant to Dr. Bennett for an impartial evaluation.7 The Board, however,
found that Dr. Bennett’s August 17, 2004 opinion regarding whether appellant’s erectile
dysfunction was secondary to the employment injury was equivocal, noting that Dr. Bennett
agreed with Dr. Lachman that diabetes was frequently associated with erectile dysfunction and
opined that he could not identify any relationship between appellant’s subjective complaint of
erectile dysfunction and the employment injury. However, he also stated that appellant’s erectile
dysfunction could be secondary to depression, an accepted condition.
Office procedures provide that, if clarification or additional medical evidence is
necessary from an impartial specialist, the Office will write to obtain it.8 In this case, the Board
3

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

5

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

Manuel Gill, 52 ECAB 282 (2001).

7

Id.

8

Federal (FECA) Procedure Manual, Part 5 -- Medical Examination, Actions on Completion of Referral,
Chapter 3.500.5(b)(2) (March 1994); Guiseppe Aversa, 55 ECAB 164 (2003).

3

instructed the Office to obtain a supplementary report from Dr. Bennett.9 In its May 25, 2005
letter, the Office properly followed the Board’s remand instructions. The record, therefore, does
not support that the Office solicited Dr. Bennett to change his opinion.
In a May 29, 2006 report, Dr. Bennett was very clear in his opinion that, while a variety
of nonorganic conditions could be associated with erectile dysfunction, based upon his review of
appellant’s medical records none of these conditions applied to him and, in particular, to the
accepted condition of depression.
Appellant submitted a June 15, 2006 report in which Dr. Winer noted complaints of
radiating neck pain, provided findings on examination and opined that appellant’s condition was
unchanged. However, Dr. Winer did not mention any complaints regarding erectile dysfunction
or provide an opinion regarding its cause. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.10 The Board, therefore, finds that Dr. Bennett’s opinion as referee examiner
is entitled to special weight regarding appellant’s erectile dysfunction.11 Appellant failed to
establish that this condition was caused by his accepted employment conditions.12
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
erectile dysfunction condition was causally related to his February 6, 2001 employment injury.

9

See Bobbi D. Daly supra note 2.

10

Willie M. Miller, 53 ECAB 697 (2002).

11

See Manuel Gill, supra note 6.

12

See Leslie C. Moore, supra note 4.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 14, 2006 be affirmed.
Issued: April 25, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

